Title: From John Adams to the Comte de Vergennes, 12 May 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Paris May 12th. 1780
     
     I have received the letter which you did me the honor to write me on the 10th. of this month. Altho’ the writer of the letter, an extract of which I had the honor to enclose to you, may be right in his conjecture that the British Administration wish to know more than they do at present of my sentiments upon the great subject of a pacification, yet I have had too long experience of their principles views and tempers, and I know that they are too well acquainted with mine, for me to expect that they will directly convey any propositions to me. When we hear them affirm in Parliament that America is upon the point of returning to an Allegiance to the King of England; and that they seriously believe America will return to such an Allegiance: When the Members of opposition, even those who are most inclined to peace, such as Mr. Hartley, General Conway &c. discover plainly by their motions and arguments, that their object is a seperate peace with America, in order to be the better able to gratify their revenge against France and Spain, I can have no expectations that they think of applying to me, because I think they must be convinced of this at least that I shall make no seperate peace.
     I thank your Excellency however, for your sentiments, that I ought to hear them, in case any overtures shou’d be made to me; I shou’d in such a case endeavour to hear them with decency and respect, but it wou’d require much Philosophy to hear with patience such absurd and extravagant propositions as are published in pamphlets and News-papers, and made in Parliament, even by the Members of Opposition who profess to be most zealous for Peace.
     Our Alliance with France is an honor and a security, which have ever been near my heart. After reflecting long upon the geographical situation of the old world and the new, upon the agriculture, commerce, and political relations of both; upon the connections and oppositions among the Nations of the former, and the mutual wants and Interests of both, according to such imperfect lights as I was able to obtain; the result has long since been this, that my Country in case she shou’d once be compelled to break off from Great-Britain, wou’d have more just reasons to depend upon a reciprocity of good offices of Friendship from France, Spain, and the other Sovereigns who are usually in their system; than upon those in the opposite scale of the ballance of Power. I have ever thought it therefore a natural Alliance, and contended for it as a Rock of Defence. This object I pursued in Congress with persevering assiduity, for more than a year, in opposition to other Gentlemen of much greater Name and Abilities than mine, and had at length the satisfaction to find my Countrymen very generally to fall into the same sentiment, and the honour to be appointed to draw the first Treaty which was sent to this Court. These facts have been well known in America even to the Tories, and the utility and importance of this Alliance being known to be deeply imprinted on my mind and heart, I suppose was a principal cause why the present Trust was confided to me by my Countrymen. These facts, altho’ they may have been unknown in France, yet having been well known to the Tories in America, I cannot suppose they are ignorant of them at the Court of St. James’. I therefore think that neither Administration nor Opposition in England, will ever think of applying to me, untill they are brought into such a situation as shall compel them to sue for peace with all the Powers at War; which to be sure does not appear to be the case at present, nor likely to be; at least before the end of this Campaign, nor then neither, without some notable good fortune on the part of the Allies in the progress of the War. I have the honor to be with the greatest Respect Your Excellency’s most obedient and most humble Servant
     
      John Adams
     
    